Citation Nr: 0124957	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-19 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals, right hip 
replacement (right hip disorder), as secondary to the 
veteran's service-connected residuals, compression fracture, 
L-1 (back disability). 

2.  Entitlement to service connection for residuals, left hip 
replacement (left hip disorder), as secondary to the 
veteran's service-connected back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from January 1946 until 
January 1949, and from January 1949 until January 1969.  This 
matter comes before the Board of Veterans' Appeals (BVA or 
Board) from June 1991 and May 2000 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.


REMAND

A review of the record reveals that in February 1991, the 
veteran brought a claim of service connection for a right hip 
disorder, as secondary to his service-connected back 
disability.  In an April 1991 rating decision, service 
connection was denied.  This determination was confirmed by 
the RO in June 1991.  The veteran did not appeal this 
decision, and it became final.  See 38 U.S.C.A. § 7105.  

In January 1998, the veteran sought service connection for a 
bilateral hip condition.  The RO adjudicated the issue of 
service connection as to both the left and right hip, issuing 
a denial in an August 1998 rating decision.  This denial was 
confirmed in a September 1998 decision.

Due to the finality of the June 1991 rating decision, the 
Board finds that the veteran's claim of service connection 
with respect to his right hip is more appropriately framed as 
set forth in the ISSUE portion of this decision.  
This is significant to the Board because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996). Therefore, 
regardless of the way the RO characterized the issue, the 
initial question before the Board is whether new and material 
evidence has been presented.

Having now clarified the issues under consideration, the 
Board finds that further development must be completed before 
proceeding with disposition of this appeal.
Specifically, the Board finds that the March 1998 VA 
examination notes the veteran to have first complained of 
left hip pain three years earlier.  The examination notes 
further stated that the veteran was diagnosed with aseptic 
necrosis of the left hip at that time, and had undergone a 
left total hip arthroplasty.  This diagnosis and surgery, 
which appears to have occurred in approximately 1995, is not 
indicated in the evidence of record.  In fact, while it can 
be seen that the RO requested and obtained all available 
medical records from the VA Medical Center in Kansas City for 
the years 1973-1977, and from 1997 to the present, the file 
contains no medical evidence between the years 1992 and 1996.  
Thus, the medical evidence presently associated with the file 
pertains solely to the veteran's right hip claim.  As the 
Board finds an indication potentially relevant documents are 
not of record, there exists a continuing duty to assist the 
veteran in the development of his claim.  Thus, the Board 
finds that an attempt to acquire the records pertaining to 
the veteran's left total hip arthroplasty is necessary in 
order to fulfill the requirements of the VCAA.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  In addition to the development 
requested below, the RO is requested to 
review the entire file and undertake any 
further development necessary to comply 
with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

2.  The RO should obtain any treatment 
reports dated 1992 through 1996 from the 
VA Medical Center in Kansas City 
pertaining to any complaints of, or 
treatment for, a disorder of either hip.  
Additionally, any reports of surgical 
procedures undergone by the veteran at 
this VA facility during this time period 
should also be obtained.  If any 
requested records are unavailable, the 
file should be clearly documented to that 
effect.

3. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for any private health care 
providers who may possess additional 
records pertinent to his claim of service 
connection for a left hip disorder. With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the 
veteran.  Any information obtained from 
the foregoing request, including an 
absence of information, should clearly be 
documented in the veteran's claims file.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review. 


The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




